        Case 2:20-mj-03745-DUTY Document 11 Filed 08/21/20 Page 1 of 4 Page ID #:17



 1
 2                                                                      FILED
                                                             CLERK, U.S. D!^~~4~f•? COl1RT
 3
 4                                                                 AUG 2 12020
 5                                                        ''ENTRHI D,S~ iCi" " FCALIFORNIA
                                                          ~?`!                     DEPUTY
 6
 7
 8
                  IN THE UNITED STATES DISTRICT COURT
 9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                             Case No. 20-MJ-3745
       iJNITED STATES OF AMERICA,
13                                             ORDER OF DETENTION
                         Plaintiff,
14 ;
                    v.
15
       RODRIGO MANZANO-
16     MANZANO,
17
                         Defendant.
18
19
                                              I.
20
             On August 19, 2020, Defendant made his initial appearance on the criminal
21
       complaint filed in this matter. Deputy Federal Public Defender Julia Deixler was
22
23
24
25
26
27
28
      Case 2:20-mj-03745-DUTY Document 11 Filed 08/21/20 Page 2 of 4 Page ID #:18



 1   appointed to represent Defendant. A Detention Hearing was scheduled for August

 2   21, 2020 and held on that date.

 3            ❑     On motion of the Government[18 U.S.C. § 31420(1)] in a case

 4   allegedly involving an offense with maximum sentence of life imprisonment or

 5   death.

 6            ~     On motion by the Government or on the Court's own motion

 7 [18 U.S.C. § 31420(2)] in a case allegedly involving a serious risk that the
 8   defendant will flee.

 9            The Court concludes that the Government is not entitled to a rebuttable

10   presumption that no condition or combination of conditions will reasonably assure

11   the defendant's appearance as required and the safety or any person or the

12   community [18 U.S.C. § 3142(e)(2)].

13                                             II.

14         The Court finds that no condition or combination of conditions will

15   reasonably assure: ~ the appearance ofthe defendant as required.

16                        ~ the safety of any person or the community.

17                                           III.

18         The Court has considered:(a)the nature and circumstances ofthe offenses)

19   charged, including whether the offense is a crime of violence, a Federal crime of

20   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,

21   or destructive device;(b)the weight of evidence against the defendant;(c)the

22   history and characteristics of the defendant; and (d)the nature and seriousness of

23   the danger to any person or the community. [18 U.S.C. § 3142(g)] The Court also

24   considered all the evidence adduced at the hearing, the arguments of counsel, and

25   the report and recommendation ofthe U.S. Pretrial Services Agency.

26                                           IV.

27         The Court bases its conclusions on the following:

28         As to risk ofnon-appearance:

                                                2
      Case 2:20-mj-03745-DUTY Document 11 Filed 08/21/20 Page 3 of 4 Page ID #:19



 1
 2                 ~      Defendant has no legal status in the United States was

 3   previously deported from the United States in 2012, 2014, 2015, 2016, 2018, and
 4   2019.

 5                 ~      Defendant's attempt to unlawfully re-enter the United States in
 6   February 2019 involved the use of identification in the name of another person.

 7
 8
             Defendant has returned to the United States following previous deportations
 9
     without permission before being found and charged with the instant offense. Thus,
10
     Defendant has not demonstrated a willingness to abide by court orders and the
11
     Court is not convinced that the defendant will abide by its order to appear for
12
     future court appearances if released on bail. Moreover the prospective penalty that
13
     defendant faces, if convicted ofthe charged offense, supports a finding that release
14
     on bail will pose a flight risk because defendant will likely be deported after
15
     serving the sentence imposed, and the Court finds that, in conjunction with the
16
     other factors noted above, this will provide an incentive to flee the jurisdiction.
17
18
19           As to danger to the community:
20                 ~     Defendant's criminal history includes 2011 convictions for
21   threats, false imprisonment, inflicting injury on a spouse or cohabitant and
22   prohibited possession of a firearm, and numerous misdemeanor convictions for
23   driving under the influence, and driving without a license,
24           The Court finds that release on bail would pose a danger to others and to the
25   community.
26
27
28

                                                3
       Case 2:20-mj-03745-DUTY Document 11 Filed 08/21/20 Page 4 of 4 Page ID #:20



 1                                              V.

 2          IT IS THEREFORE ORDERED that the defendant be detained until trial.

 3    The defendant will be committed to the custody of the Attorney General for
 4    confinement in a corrections facility separate, to the extent practicable, from
 5    persons awaiting or serving sentences or being held in custody pending appeal.
 6    The defendant will be afforded reasonable opportunity for private consultation
 7    with counsel. On order of a Court ofthe United States or on request of any
 8    attorney for the Government, the person in charge of the corrections facility in
.~,   which defendant is confined will deliver the defendant to a United States Marshal
 r~

10    for the purpose of an appearance in connection with a court proceeding.

11    [18 U.S.C. § 3142(1)]
12
      Dated: August 21, 2020
13                                                        /s/
                                                      ALKASAGAR
14
                                             UNITED STATES MAGISTRATE JUDGE
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
